Asia Jeter, left the room and went to the casino floor. The parties dispute
                whether Jeter possessed a room key when she left the room.
                              Upon arriving downstairs, Jeter met with Roderick Sawyer.
                Jeter and Sawyer then returned to Smith's guest room, again passing The
                Orleans' security staff at the key watch stand.' Sawyer entered Smith's
                room and shot him. The Orleans maintains that Sawyer was Jeter's pimp
                and that he orchestrated this "trick-roll," in which Jeter would gain access
                to Smith's room and then accompany Sawyer back to Smith's room so that
                Sawyer could rob him
                              As a result of his injuries sustained in the alleged "trick-roll,"
                Smith filed a complaint against The Orleans, alleging (1) negligence; (2)
                negligent hiring, training and/or supervision; (3) respondeat superior; and
                (4) res ipsa loquitur. The Orleans filed a motion for summary judgment,
                arguing that Sawyer's and Jeter's acts were not foreseeable because (1)
                The Orleans took the basic minimum precautions to ensure the safety of
                its patrons under NRS 651.015(3)(a); and (2) there were no prior similar
                acts that would impart knowledge—and thus a duty—on The Orleans
                under NRS 651.015(3)(b).
                              In his opposition to the motion for summary judgment, Smith
                argued that while The Orleans implemented a key watch stand, it failed to
                follow its own procedures because its security guard failed to prevent a
                non-guest from entering the guest room tower without showing a key card.

                      1 Theparties dispute whether Jeter or Sawyer showed a key while
                passing security at the key watch stand. However, this fact goes to the
                issues of breach and causation in a negligence action, which are both
                beyond the scope of our inquiry here.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                     Smith's opposition cited deposition testimony from The Orleans' security
                     officers who stated that the key watch stand was created to "protect from
                     crimes," to "keep the riffraff out," and generally for the safety of the guests
                     in their hotel rooms. Smith also cited a security expert regarding general
                     industry practices. Smith argued that both the security videotape and his
                     expert would demonstrate that there was a breakdown in security at the
                     key watch stand based on general hotel security industry standards, and
                     The Orleans' own policies, procedures, and practices.
                                   At oral argument, the district court deferred ruling on the
                     motion for summary judgment in order to review the videotape of Sawyer
                     and Jeter walking past the key watch stand. One week later, the court
                     granted The Orleans' motion for summary judgment. 2 The district court
                     concluded that (1) "no admissible evidence has been presented that
                     establishes that The Orleans had knowledge of prior similar intentional
                     criminal acts," (2) "The Orleans took basic minimum precautions to
                     prevent criminal conduct," and (3) the actions of Sawyer and the woman
                     did not "establish a breach of duty by the hotel." Smith now appeals. 3
                     Standard of review
                                   "In a negligence action, summary judgment should be
                     considered with caution." Doud v. Las Vegas Hilton Corp., 109 Nev. 1096,
                     1100, 864 P.2d 796, 798 (1993), superseded by statute on other grounds as
                     stated in Estate of Smith v. Mahoney's Silver Nugget, Inc.,      127 Nev. ,


                           2 Thedistrict court order does not include any findings of fact
                     regarding what the videotape actually showed.




SUPREME COURT
       Of
     NEVADA
                                                            3
(0) 1947A 91411040
                   , 265 P.3d 688, 691 (2011). Summary judgment is appropriate when,
                after viewing the evidence and any reasonable inferences drawn from the
                evidence in the light most favorable to the nonmoving party, there is no
                genuine issue of material fact and the moving party is entitled to
                judgment as a matter of law.      Wood v. Safeway, Inc.,   121 Nev. 724, 729,
                121 P.3d 1026, 1029 (2005). An issue of material fact is genuine when the
                evidence is such that a rational jury could return a verdict in favor of the
                nonmoving party. Id. at 731, 121 P.3d at 1031. "This court reviews a
                district court's grant of summary judgment and its statutory construction
                determinations de novo." Mahoney's Silver Nugget, 127 Nev. at , 265
                P.3d at 690.
                The district court erred in ruling that an alleged "trick-roll" was
                unforeseeable as a matter of law
                               In an innkeeper negligence action, a plaintiff must establish
                the four basic elements of negligence: "(1) duty, (2) breach, (3) proximate
                causation, and (4) damages." Mahoney's Silver Nugget, 127 Nev. at ,
                265 P.3d at 690. The duty element is at issue here. Under NRS
                651.015(2), an innkeeper has a duty to protect patrons from foreseeable
                wrongful acts. "The determination of foreseeability as it relates to an
                innkeeper's duty of care to a patron must be made by the district court as
                a matter of law." Mahoney's Silver Nugget, 127 Nev. at , 265 P.3d at
                691. This determination is governed by NRS 651.015(3). Id.
                               NRS 651.015(3) provides that a wrongful act is not foreseeable
                unless: (a) the owner failed to exercise due care; or (b) similar prior
                incidents occurred on the premises and the owner had notice or knowledge
                of those incidents. In analyzing the "due care" language in the first option,
                this court has concluded that "due care" allows a judge to "look beyond the


SUPREME COURT
     OF
   NEVADA
                      existence of similar wrongful acts in determining the existence of a duty,"
                      and evaluate "any other circumstances related to the exercise of due care."
                      Mahoney's Silver Nugget,     127 Nev. at , 265 P.3d at 692 (internal
                      quotations omitted). Thus, in order to survive summary judgment, Smith
                      was required to establish that the wrongful act was foreseeable under
                      either NRS 651.015(3)(a) or NRS 651.015(3)(b).
                                  Here, the record supports the conclusion that The Orleans was
                      on notice that "trick-rolls" or other violent crimes could occur if non-guests
                      were allowed access to casino hotel room towers. While Mahoney's Silver
                      Nugget provides the appropriate legal structure for this court's analysis,
                      this case is factually distinguishable from Mahoney's Silver Nugget.        In
                      Mahoney's Silver Nugget, a group of patrons arrived at a public lounge,
                      were spotted by security, and were asked to leave within five minutes of
                      their arrival. 127 Nev. at , 265 P.3d at 690. As the group was being
                      escorted out of the casino by security, one member of the group began
                      arguing with a patron who was sitting at a bar adjacent to the lounge.      Id.
                      Over a period of approximately ten seconds, the two engaged in a physical
                      altercation, during which one man was fatally shot.      Id. Based on those
                      facts, this court concluded that Mahoney's Silver Nugget did not owe a
                      duty to the victim as a matter of law.      Id. at 693. However, unlike in
                      Mahoney's Silver Nugget, where the event occurred in a public area on the
                      casino-lounge floor, this event occurred in the guest room tower beyond
                      the security key checkpoint. The location of this alleged "trick-roll"—the
                      guest room tower—is an area of heightened security in which guests are
                      more vulnerable to certain crimes, such as robberies or sexual assaults,
                      making such an occurrence foreseeable.



SUPREME COURT
        OF
     NEVADA
                                                             5
(0) 1947A    (7letz
                            Here, the record demonstrates that the district court failed to
                view the competing evidence in the light most favorable to Smith. First,
                the very fact that The Orleans itself refers to this crime as a "trick-roll"
                indicates that it was aware that such crimes may occur if non-guests are
                allowed access to guest room towers. Additionally, The Orleans' security
                staff acknowledged that it has a duty to keep non-guests from reaching the
                hotel tower to "protect from crimes" and for the general safety of its
                guests. As a result, we conclude that the district court erred in granting
                summary judgment on the issue of duty.
                            We note that under NRS 651.015, the district court was only
                tasked with determining whether such a crime was foreseeable, thereby
                imposing a duty on The Orleans. In light of this limitation, the district
                court's conclusions of law finding (1) that Jeter showed a room key card to
                security, solely based on the deposition testimony of Donald Moore; and (2)
                that "[am n alleged prostitute or the perpetrator . . . gaining entrance with
                the use of a room card key does not establish a breach of duty by the hotel"
                were error because the issues of breach, causation, and damages are
                factual issues that should be left to the trier of fact. Additionally, there is
                conflicting evidence in the record regarding whether Jeter possessed a
                room key card when she initially left Smith's room and whether Jeter and
                Sawyer showed a key card when returning to Smith's room. These are
                disputed material issues that must be resolved by a trier of fact. As a
                result, we conclude that the district court erred in making findings of fact
                and conclusions of law that (1) are reserved for the trier of fact, and (2)




SUPREME COURT
        OF
     NEVADA
                                                       6
10) 1947A
                    that did not view the conflicting evidence in the light most favorable to
                    Smith. Accordingly, we 4
                                 ORDER the judgment of the district court REVERSED AND
                    REMAND this matter to the district court for further proceedings
                    consistent with this order.




                                                                                       J.
                                                       Hardesty



                                                       Douglas




                    cc:   Hon. Michael Villani, District Judge
                          Hon. J. Charles Thompson, District Judge
                          Carolyn Worrell, Settlement Judge
                          Hawkins Melendrez, P.C.
                          Thorndal Armstrong Delk Balkenbush & Eisinger/Las Vegas
                          Eighth District Court Clerk

                          4 Inlight of this disposition, we vacate the district court order
                    granting in part The Orleans' motion for attorney fees and costs. See
                    Miller v. Jones, 114 Nev. 1291, 1300, 970 P.2d 571, 577-78 (1998)
                    (vacating a district court award of attorney fees upon reversing the district
                    court order granting summary judgment). Additionally, we need not
                    address the parties' remaining arguments.



SUPREME COURT
        OF
     NEVADA
                                                          7
(0) 1947A    e;A)